internal_revenue_service number release date index number ----------------------------------------- ------------------------------------ ----------------------- ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-108655-10 date date taxpayer --------------------------------------------------------------- -------------------------------------- state partner advisor dealer manager date a b c d dear ----------------- ------------ ---------------------------------- ------------------------- ------------------------------------ ----------------------- -- ---- ---- ------ this is in reply to your letter requesting rulings on behalf of taxpayer you have requested rulings that the issuance of two classes of common_stock with different distribution fees as described below will not cause dividends_paid by taxpayer with respect to its shares to be preferential dividends within the meaning of sec_562 of the internal_revenue_code and the issuance of two classes of common_stock with plr-108655-10 different distribution fees will not cause taxpayer to fail to qualify as a real_estate_investment_trust reit under part ii of subchapter_m sections of the code facts taxpayer is a corporation organized under the laws of state that intends to qualify as a reit within the meaning of sec_856 taxpayer uses an overall accrual_method of accounting and the calendar_year as its taxable_year taxpayer’s sponsor is partner and it will be externally managed by advisor taxpayer intends through its operating partnership to invest primarily in a diversified portfolio of commercial real_estate properties located in major metropolitan markets and other real_estate related assets taxpayer’s investment objectives are to generate an attractive level of current income to achieve appreciation of net asset value and to enable stockholders to utilize real_estate as an asset class in diversified long-term investment portfolios taxpayer’s shares of common_stock will not be listed on a securities exchange stockholders will however obtain liquidity for their shares through taxpayer’s redemption plan the redemption plan would generally allow stockholders to request on a daily basis that taxpayer redeem their shares at the net asset value nav per share taxpayer’s shares will be distributed on a best efforts basis through dealer manager a broker-dealer registered with the financial industry regulatory authority inc finra dealer manager will form a syndicate of participating broker-dealers to offer and sell the shares to the public traditional non-listed reits have been subject_to criticisms regarding high up- front sales loads that reduce the amount of offering proceeds available for investment in real_estate in order to avoid charging a high upfront load taxpayer will charge stockholders a modest selling commission of a which may be reduced or waived by the participating broker-dealers and will pay dealer manager quarterly fees based on taxpayer’s nav in addition to compensate for the modest selling commission taxpayer will also charge a distribution fee in preliminary discussions with broker-dealers that may distribute taxpayer’s shares taxpayer was informed that its shares will not be attractive to investors with wrap accounts or registered investment advisors rias where investors pay their financial advisors an asset-based fee as an alternative to paying additional transaction fees while the a commission that is charged at the stockholder level can be waived for such investors they still would bear a second level of distribution charges if taxpayer charges a distribution fee with respect to such investors in order to attract investors with wrap accounts or rias taxpayer proposes to issue one class of common_stock that will be subject_to the a selling commission paid at the stockholder level and subject_to waiver and a b annual distribution fee paid at the taxpayer level the distribution fee and to issue to investors with wrap accounts or rias a class of common_stock that will not be subject_to any selling commission or plr-108655-10 any allocation of the distribution fee after shares are purchased taxpayer will pay certain quarterly and annual fees which are accrued on a daily basis for purposes of nav calculation on date taxpayer filed a registration_statement on form s-11 the registration_statement to register its shares of common_stock to be offered to the public with the securities_and_exchange_commission sec and each of the states the district of columbia guam puerto rico and the u s virgin islands taxpayer intends to engage in a continuous offering that will not have a predetermined duration subject_to continued compliance with the rules and regulations of the sec and applicable state laws taxpayer intends to amend the registration_statement prior to the commencement of its public offering to provide for two classes of common_stock class a shares and class y shares each a class the various fees taxpayer proposes to charge for each class are described below advisory fee fixed component of c of nav plus variable performance component - taxpayer will pay the advisory fee to an affiliate of partner as the advisor of taxpayer this fee is specifically for implementing taxpayer’s investment strategy and managing its day-to-day operations the advisory fee will be charged at the same rate for each class dealer manager fee d of nav - the dealer manager fee is charged at the same rate for each class and is paid in consideration of the distribution marketing and stockholder services the dealer manager provides to taxpayer in connection with the continuous offerings dealer manager may pay a portion of the d dealer manager fee to participating broker-dealers ie a portion may be reallowed by dealer manager to the participating broker-dealer as payment to the participating broker-dealers based on among other factors certain asset thresholds of shares under management to compensate the participating broker- dealers for their role in distributing and marketing taxpayer’s shares and for providing services to those stockholders who invest through that particular broker-dealer thus saving dealer manager that expense distribution fee b of nav - the distribution fee would be charged to the class a stockholders only the class y stockholders would bear no part of the distribution fee this distribution fee will be entirely reallowed to participating broker-dealers selling class a shares this fee compensates those broker- dealers for distribution services related to class a shares as noted above taxpayer has registered its shares with the sec and each of the states the district of columbia guam puerto rico and the u s virgin islands while some of the states will approve the offering conditioned only upon it being declared effective by the sec without further review the offering is subject_to a merit review by the securities regulators in up to states the merit review process involves plr-108655-10 the consideration by state securities regulators of whether an offering is fair just and equitable applying both objective and subjective standards law and analysis sec_857 requires in part that a reit’s deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference revproc_99_40 1999_2_cb_565 describes conditions under which distributions made to a shareholder of a regulated_investment_company ric may vary and nevertheless be deductible as dividends under sec_562 revproc_99_40 holds in part that variations in distributions to shareholders that exist solely as a result of certain allocations of fees and expenses described in the revenue_procedure do not prevent the distributions from being dividends under sec_562 the requirements of revproc_99_40 are based on similar requirements contained in rule 18f-3 c f_r 18f-3 under the investment_company act of u s c 80a-1 et seq act that are meant to ensure the fair and equal treatment of shareholders one requirement of revproc_99_40 is that the advisory fee must not be charged at different rates for different groups of shareholders as a reit taxpayer is not within the scope of revproc_99_40 however congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations the legislative_history underlying the tax treatment of reits indicates congress generally intended to equate the tax treatment of reits with the treatment accorded rics reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess rics and reits are each subject_to the requirements under sec_562 prohibiting preferential dividends in order to be entitled to a deduction for dividends_paid under sec_561 plr-108655-10 under taxpayer’s proposed dual-class structure distributions payable to holders of the proposed class a and class y shares will differ only by reason of the special_allocation of the distribution fees to the class a shares and differences attributable to different net asset values of each class as permitted under revproc_99_40 with respect to rics the advisory fee is charged at the same rate for each class consistent with the requirement for rics under revproc_99_40 also although taxpayer is not governed by rule 18f-3 it is subject_to numerous sec state and finra restrictions regulations and oversight with respect to its stock offerings operations and rights of its stockholders taxpayer’s offering is subject_to a merit review that is specifically intended to ensure that stockholders are treated fairly the state review process entails an extensive response process that can last for several months the registration of the offering in the states will expire in most cases after one year and in some cases sooner in order to continue offering shares in those states taxpayer will be required to renew the offering separately with each state the renewal process is generally less involved than the initial registration of the offering but it will still include a merit review by some of the states the national american securities administrators association nasaa has established the statement of policy regarding real_estate_investment_trusts as revised and adopted by nasaa on date the nasaa reit guidelines for review of offerings by non-listed reits the nasaa reit guidelines which have been adopted largely intact by all of the states contain comprehensive investor protections for example the nasaa reit guidelines require that a reit’s board_of directors be comprised of a majority of independent directors the nasaa reit guidelines also require a determination by taxpayer’s independent directors that the total fees and expenses of taxpayer are reasonable to holders of both classes this will entail a determination as to whether different expenses charged to different classes are reasonable because taxpayer plans to amend the registration_statement to change the terms of the offering to a dual-class structure the states will conduct a further review that specifically considers the dual-class aspect of taxpayer’s offering in determining whether it is both fair and in the best interests of investors in addition to the regulatory review of taxpayer’s continuous offering by the sec and states finra rule governs the behavior of financial advisors who participate in taxpayer’s offering pursuant to finra rule all finra member firms who recommend the purchase of taxpayer’s shares to a potential investor must have reasonable grounds to believe the investment is suitable for such investor on the basis of information obtained from the investor concerning his investment objectives other investments financial situation and needs and any other information known by the finra member or registered_representative finra also requires that finra member firms that participate in taxpayer’s offering have reasonable grounds to believe that all material facts regarding the program are adequately and accurately disclosed by the program for a continuous offering this obligation applies throughout the duration of the offering plr-108655-10 accordingly we conclude that taxpayer’s issuance of class a and class y shares as described above will not cause dividends_paid by taxpayer with respect to its class a and class y shares to be preferential dividends within the meaning of sec_562 furthermore the issuance of the class a and class y shares will not cause taxpayer to fail to qualify as a reit except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of taxpayer’s stock for purposes of subchapter_m this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely susan thompson baker_____________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
